DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-19 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Schierl, Scalable Video Coding Over RTP and MPEG-2 Transport Stream in Broadcast and IPTV Channels (2009); Tsukuba (US 2015/0245046 A1); Toma (US 2019/0394475 A1)) fails to anticipate or fairly suggest the features of: a transmission apparatus comprising circuitry configured to transmit the plurality of video streams to a receiver, wherein a decoding timing for the coded image data is set by constraints such that each of the pictures is sequentially decodable by the receiver, decoding timings for coded classified image data of pictures in a first hierarchy set and coded classified image data of pictures in a second hierarchy set are interleaved, the first hierarchy set including a first hierarchy of the plurality of hierarchies and the second hierarchy set including a second hierarchy and a third hierarchy of the plurality of hierarchies, the second hierarchy being higher than the third hierarchy, and sublaver_level_idc information of the pictures in the second hierarchy set are inserted in a sequence parameter set, along with all other limitations specified in independent Claims 1, 11, and 15 (renumbered as 1, 10, and 14). The claimed interleaving and sublayer_level_idc information can be seen in at least, Figs. 3 and 9-10, and paragraphs [0071]-[0074], [0103], and [0156]; see also Figs. 12-13, and paragraphs [0078]-[0083].
Dependent Claims 2-8, 10, 12-14, and 16-19 (renumbered as 2-9, 11-13, and 15-18) are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482